Exhibit 10.1




SECURITY AGREEMENT




1.

Identification.




This Security Agreement (the “Agreement”), dated as of April 7, 2008, is entered
into by and between International Power Group Ltd., a Delaware corporation
(“Parent”), IWPG Grupo de Mexico, a Mexico corporation, IPWG SE, a Swedish
corporation, ADD Power Inc., a Nevada corporation, IPWG UK, a United Kingdom
corporation, IPWG Saudia, a Saudi Arabia corporation, and IPWG Egypt, an
Egyptian corporation (each a “Guarantor” and together with Parent, each a
“Debtor” and collectively the “Debtors”), and Barbara R. Mittman, as collateral
agent acting in the manner and to the extent described in the Collateral Agent
Agreement defined below (the “Collateral Agent”), for the benefit of the parties
identified on Schedule A hereto (collectively, the “Lenders”).




2.

Recitals.




2.1

The Lenders have made, are making and will be making loans to Parent (the
“Loans”).  It is beneficial to each Debtor that the Loans were made and are
being made.




2.2

The Loans are and will be evidenced by certain promissory notes (each a “Note”)
issued by Parent on or about the date of and after the date of this Agreement
pursuant to one or more subscription agreements (each a “Subscription
Agreement”) to which Parent and Lenders are parties.  The Notes are further
identified on Schedule A hereto and were and will be executed by Parent as
“Borrower” or “Debtor” for the benefit of each Lender as the “Holder” or
“Lender” thereof.




2.3

In consideration of the Loans made and to be made by Lenders to Parent and for
other good and valuable consideration, and as security for the performance by
Parent of its obligations under the Notes and as security for the repayment of
the Loans and all other sums due from Debtors to Lenders arising under the
Transaction Documents (as defined in the Subscription Agreement), and any other
agreement between or among them (collectively, the “Obligations”), each Debtor,
for good and valuable consideration, receipt of which is acknowledged, has
agreed to grant to the Collateral Agent, for the benefit of the Lenders, a
security interest in the Collateral (as such term is hereinafter defined), on
the terms and conditions hereinafter set forth.  Obligations include all future
advances by Lenders to Debtor made pursuant to the Subscription Agreement.




2.4

The Lenders have appointed the Collateral Agent pursuant to that certain
Collateral Agent Agreement dated at or about the date of this Agreement
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.




2.5

The following defined terms which are defined in the Uniform Commercial Code in
effect in the State of New York on the date hereof are used herein as so
defined:  Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.  Other capitalized terms employed herein
shall have the meanings attributed to them in the Subscription Agreement.




3.

Grant of General Security Interest in Collateral.




3.1

As security for the Obligations of Debtors, each Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral.




3.2

“Collateral” shall mean all of the following property of Debtors:








1







(Security Agreement)







Exhibit 10.1




(A)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of all Accounts, Goods, real or personal property, all present
and future books and records relating to the foregoing and all products and
Proceeds of the foregoing, and as set forth below:




(i)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of all: Accounts, interests in goods represented by Accounts,
returned, reclaimed or repossessed goods with respect thereto and rights as an
unpaid vendor; contract rights; Chattel Paper; investment property; General
Intangibles (including but not limited to, tax and duty claims and refunds,
registered and unregistered patents (including but not limited to the patents,
patents pending and applications set forth on Schedule B hereto), trademarks,
service marks, certificates, copyrights trade names, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists, licenses, whether as licensor or licensee, chooses in action and other
claims, and existing and future leasehold interests in equipment, real estate
and fixtures); Documents; Instruments; letters of credit, bankers’ acceptances
or guaranties; cash moneys, deposits; securities, bank accounts, deposit
accounts, credits and other property now or hereafter owned or held in any
capacity by Debtors, as well as agreements or property securing or relating to
any of the items referred to above;




(ii)

Goods:  All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of goods, including, but not limited to:




(a)

All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);




(b)

All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtors’
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);




(iii)

Property:  All now owned and hereafter acquired right, title and interests of
Debtors in, to and in respect of any other personal property in or upon which a
Debtor has or may hereafter have a security interest, lien or right of setoff;  




(iv)

Books and Records:  All present and future books and records relating to any of
the above including, without limitation, all computer programs, printed output
and computer readable data in the possession or control of the Debtors, any
computer service bureau or other third party; and




(v)

Products and Proceeds:  All products and Proceeds of the foregoing in whatever
form and wherever located, including, without limitation, all insurance proceeds
and all claims against third parties for loss or destruction of or damage to any
of the foregoing.




(B)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of the following:




(i)

the shares of stock of the Guarantor, which the Debtor represents equal 100% of
the equity ownership interest in the Guarantor, the certificates representing
such shares together with an executed





2







(Security Agreement)







Exhibit 10.1




stock power, and other rights, contractual or otherwise, in respect thereof and
all dividends, distributions, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares;




(ii)

all additional shares of stock, partnership interests, member interests or other
equity interests from time to time acquired by Debtor, in any Subsidiary (as
defined in the Subscription Agreement) not a Subsidiary of the Debtor on the
date hereof (“Future Subsidiaries”), the certificates representing such
additional shares, and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, interests or equity; and


(iii)

all security entitlements of Debtor in, and all Proceeds of any and all of the
foregoing in each case, whether now owned or hereafter acquired by Debtor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).




3.3

The Collateral Agent is hereby specifically authorized, after the Maturity Date
(defined in the Notes) accelerated, or after the occurrence of an Event of
Default (as defined herein) and the expiration of any applicable cure period, to
transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.




4.

Perfection of Security Interest.




4.1

Each Debtor shall prepare, execute and deliver to the Collateral Agent UCC-1
Financing Statements.  The Collateral Agent is instructed to prepare and file at
each Debtor’s cost and expense, financing statements in such jurisdictions
deemed advisable to the Collateral Agent, including but not limited to the
States of Delaware and Nevada.  The Financing Statements are deemed to have been
filed for the benefit of the Collateral Agent and Lenders identified on Schedule
A hereto.




4.2

Upon the execution of this Agreement, Parent shall deliver to Collateral Agent
stock certificates representing all of the shares of outstanding capital stock
of the Guarantor (the “Securities”).  All such certificates shall be held by or
on behalf of Collateral Agent pursuant hereto, and shall be delivered in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Collateral Agent.




4.3

All other certificates and instruments constituting Collateral from time to time
required to be pledged to Collateral Agent pursuant to the terms hereof (the
“Additional Collateral”) shall be delivered to Collateral Agent promptly upon
receipt thereof by or on behalf of Debtors.  All such certificates and
instruments shall be held by or on behalf of Collateral Agent pursuant hereto,
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent.  If any Collateral consists of uncertificated securities,
unless the immediately following sentence is applicable thereto, Debtors shall
cause Collateral Agent (or its custodian, nominee or other designee) to become
the registered holder thereof, or cause each issuer of such securities to agree
that it will comply with instructions originated by Collateral Agent with
respect to such securities without further consent by Debtors.  If any
Collateral consists of security entitlements, Debtors shall transfer such
security entitlements to Collateral Agent (or its custodian, nominee or other
designee) or cause the applicable securities intermediary to agree that it will
comply with entitlement orders by Collateral Agent without further consent by
Debtors.  




4.4

Within five (5) days after the receipt by a Debtor of any Additional Collateral,
a Pledge





3







(Security Agreement)







Exhibit 10.1




Amendment, duly executed by such Debtor, in substantially the form of Annex I
hereto (a “Pledge Amendment”), shall be delivered to Collateral Agent in respect
of the Additional Collateral to be pledged pursuant to this Agreement. Each
Debtor hereby authorizes Collateral Agent to attach each Pledge Amendment to
this Agreement and agrees that all certificates or instruments listed on any
Pledge Amendment delivered to Collateral Agent shall for all purposes hereunder
constitute Collateral.




4.5

If Debtor shall receive, by virtue of Debtor being or having been an owner of
any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Collateral Agent, shall segregate it from Debtor’s other property
and shall deliver it forthwith to Collateral Agent, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.




5.

Distribution.




5.1

So long as an Event of Default does not exist, Debtors shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not impair the
Collateral.




5.2.

At any time an Event of Default exists or has occurred and is continuing, and
any applicable cure period has expired, all rights of Debtors, upon notice given
by Collateral Agent, to exercise the voting power and receive payments, which it
would otherwise be entitled to pursuant to Section 5.1, shall cease and all such
rights shall thereupon become vested in Collateral Agent, which shall thereupon
have the sole right to exercise such voting power and receive such payments.




5.3

All dividends, distributions, interest and other payments which are received by
Debtors contrary to the provisions of Section 5.2 shall be received in trust for
the benefit of Collateral Agent as security and Collateral for payment of the
Obligations shall be segregated from other funds of Debtors, and shall be
forthwith paid over to Collateral Agent as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.




6.

Further Action By Debtors; Covenants and Warranties.




6.1

Collateral Agent at all times shall have a perfected security interest in the
Collateral.  Each Debtor represents that it has and will continue to have full
title to the Collateral free from any liens, leases, encumbrances, judgments or
other claims.  The Collateral Agent’s security interest in the Collateral
constitutes and will continue to constitute a first, prior and indefeasible
security interest in favor of Collateral Agent.  Each Debtor will do all acts
and things, and will execute and file all instruments (including, but not
limited to, security agreements, financing statements, continuation statements,
etc.) reasonably requested by Collateral Agent to establish, maintain and
continue the perfected security interest of Collateral Agent in the perfected
Collateral, and will promptly on demand, pay all costs and expenses of filing
and recording, including the costs of any searches reasonably deemed necessary
by Collateral Agent from time to time to establish and determine the validity
and the





4







(Security Agreement)







Exhibit 10.1




continuing priority of the security interest of Collateral Agent, and also pay
all other claims and charges that, in the opinion of Collateral Agent, exercised
in good faith, are reasonably likely to materially prejudice, imperil or
otherwise affect the Collateral or Collateral Agent’s or Lenders’ security
interests therein.




6.2

Except in connection with sales of Collateral, in the ordinary course of
business, for fair value, and except for Collateral which is substituted by
assets of identical or greater value (with the consent of the Collateral Agent)
or which is inconsequential in value, each Debtor will not sell, transfer,
assign or pledge those items of Collateral (or allow any such items to be sold,
transferred, assigned or pledged), without the prior written consent of
Collateral Agent other than a transfer of the Collateral to a wholly-owned
United States formed and located subsidiary or to another Debtor on prior notice
to Collateral Agent, and provided the Collateral remains subject to the security
interest herein described.  Although Proceeds of Collateral are covered by this
Agreement, this shall not be construed to mean that Collateral Agent consents to
any sale of the Collateral, except as provided herein.  Sales of Collateral in
the ordinary course of business shall be free of the security interest of
Lenders and Collateral Agent and Lenders and Collateral Agent shall promptly
execute such documents (including without limitation releases and termination
statements) as may be required by Debtors to evidence or effectuate the same.




6.3

Each Debtor will, at all reasonable times during regular business hours and upon
reasonable notice, allow Collateral Agent or its representatives free and
complete access to the Collateral and all of such Debtor’s records which in any
way relate to the Collateral, for such inspection and examination as Collateral
Agent reasonably deems necessary.




6.4

Each Debtor, at its sole cost and expense, will protect and defend this Security
Agreement, all of the rights of Collateral Agent and Lenders hereunder, and the
Collateral against the claims and demands of all other persons.




6.5

Debtors will promptly notify Collateral Agent of any levy, distraint or other
seizure by legal process or otherwise of any part of the Collateral, and of any
threatened or filed claims or proceedings that are reasonably likely to affect
or impair any of the rights of Collateral Agent under this Security Agreement in
any material respect.




6.6

Each Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances, similarly situated.
 Debtors shall make the Collateral Agent a loss payee thereon to the extent of
its interest in the Collateral. Collateral Agent is hereby irrevocably (until
the Obligations are paid in full) appointed each Debtor’s attorney-in-fact to
endorse any check or draft that may be payable to such Debtor so that Collateral
Agent may collect the proceeds payable for any loss under such insurance.  The
proceeds of such insurance, less any costs and expenses incurred or paid by
Collateral Agent in the collection thereof, shall be applied either toward the
cost of the repair or replacement of the items damaged or destroyed, or on
account of any sums secured hereby, whether or not then due or payable.




6.7

In order to protect the Collateral and Lenders’ interests therein, Collateral
Agent may, at its option, and without any obligation to do so, pay, perform and
discharge any and all amounts, costs, expenses and liabilities herein agreed to
be paid or performed by Debtor upon Debtor’ s failure to do so.  All amounts
expended by Collateral Agent in so doing shall become part of the Obligations
secured hereby, and shall be immediately due and payable by Debtor to Collateral
Agent upon demand and shall bear interest at the lesser of 15% per annum or the
highest legal amount allowed from the dates of such expenditures until paid.








5







(Security Agreement)







Exhibit 10.1




6.8

Upon the request of Collateral Agent, Debtors will furnish to Collateral Agent
within five (5) business days thereafter, or to any proposed assignee of this
Security Agreement, a written statement in form reasonably satisfactory to
Collateral Agent, duly acknowledged, certifying the amount of the principal and
interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Security Agreement, or any of the terms and provisions of any other
agreement of Debtors securing the Obligations.  In connection with any
assignment by Collateral Agent of this Security Agreement, each Debtor hereby
agrees to cause the insurance policies required hereby to be carried by such
Debtor, if any, to be endorsed in form satisfactory to Collateral Agent or to
such assignee, with loss payable clauses in favor of such assignee, and to cause
such endorsements to be delivered to Collateral Agent within ten (10) calendar
days after request therefor by Collateral Agent.




6.9

Each Debtor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.




6.10

Debtors represent and warrant that they are the true and lawful exclusive owners
of the Collateral, free and clear of any liens and encumbrances other than
Permitted Liens.




6.11

Each Debtor hereby agrees not to divest itself of any right under the Collateral
except as permitted herein absent prior written approval of the Collateral
Agent, except to a subsidiary organized and located in the United States on
prior notice to Collateral Agent provided the Collateral remains subject to the
security interest herein described.




6.12

Each Debtor shall cause each Subsidiary of such Debtor not in existence on the
date hereof to execute and deliver to Collateral Agent promptly and in any event
within ten (10) days after the formation, acquisition or change in status
thereof (A) a guaranty guaranteeing the Obligations and (B) if requested by
Collateral Agent, a security and pledge agreement substantially in the form of
this Agreement together with (x) certificates evidencing all of the capital
stock of each Subsidiary of and any entity owned by such Subsidiary, (y) undated
stock powers executed in blank with signatures guaranteed, and (z) such opinion
of counsel and such approving certificate of such Subsidiary as Collateral Agent
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations.  For purposes of this Agreement, “Subsidiary” means, with respect
to any entity at any date, any corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity) of which more than 30% of (A) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity.  Annex I annexed hereto
contains a list of all Subsidiaries of the Debtors as of the date of this
Agreement.








6







(Security Agreement)







Exhibit 10.1




6.13

Name Change/Address Change.   Debtor agrees to notify Collateral Agent not later
than fifteen (15) Business Days after the effectuation of a name change of
Debtor or any Subsidiary or the change of location of any Collateral other than
in the ordinary course of business.




7.

Power of Attorney.




At any time after an Event of Default has occurred, and only after the
applicable cure period as set forth in this Agreement and the other Transaction
Documents, and is continuing, each Debtor hereby irrevocably constitutes and
appoints the Collateral Agent as the true and lawful attorney of such Debtor,
with full power of substitution, in the place and stead of such Debtor and in
the name of such Debtor or otherwise, at any time or times, in the discretion of
the Collateral Agent, to take any action and to execute any instrument or
document which the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement.  This power of attorney is coupled
with an interest and is irrevocable until the Obligations are satisfied.




8.

Performance By The Collateral Agent.




If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation.  All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof.  No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.




9.

Event of Default.




An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which one or more Debtors and a Lender are parties relating to the
Offering.   Upon and after any Event of Default, and after the applicable cure
period, if any, any or all of the Obligations shall become immediately due and
payable at the option of the Collateral Agent, for the benefit of the Lenders,
and the Collateral Agent may dispose of Collateral as provided below.  A default
by Debtor of any of its material obligations pursuant to this Agreement and any
of the Transaction Documents (as defined in the Subscription Agreement) shall be
an Event of Default hereunder and an “Event of Default” as defined in the Notes,
and Subscription Agreement.




10.

Disposition of Collateral.




Upon and after any Event of Default which is then continuing, and after any
applicable cure period:




10.1

The Collateral Agent may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for the Obligations.  In addition to other rights
and remedies provided for herein or otherwise available to it, the Collateral
Agent shall have all of the rights and remedies of a lender on default under the
Uniform Commercial Code then in effect in the State of New York.




10.2

If any notice to Debtors of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of





7







(Security Agreement)







Exhibit 10.1




Collateral which Debtors hereby agree may be by private sale.  The rights
granted in this Section are in addition to any and all rights available to
Collateral Agent under the Uniform Commercial Code.




10.3

The Collateral Agent is authorized, at any such sale, if the Collateral Agent
deems it advisable to do so, in order to comply with any applicable securities
laws, to restrict the prospective bidders or purchasers to persons who will
represent and agree, among other things, that they are purchasing the Collateral
for their own account for investment, and not with a view to the distribution or
resale thereof, or otherwise to restrict such sale in such other manner as the
Collateral Agent deems advisable to ensure such compliance.  Sales made subject
to such restrictions shall be deemed to have been made in a commercially
reasonable manner.




10.4

All proceeds received by the Collateral Agent for the benefit of the Lenders in
respect of any sale, collection or other enforcement or disposition of
Collateral, shall be applied (after deduction of any amounts payable to the
Collateral Agent pursuant to Paragraph 12.1 hereof) against the Obligations pro
rata among the Lenders in proportion to their interests in the Obligations.
  Upon payment in full of all Obligations, Debtors shall be entitled to the
return of all Collateral, including cash, which has not been used or applied
toward the payment of Obligations or used or applied to any and all costs or
expenses of the Collateral Agent incurred in connection with the liquidation of
the Collateral (unless another person is legally entitled thereto).  Any
assignment of Collateral by the Collateral Agent to Debtors shall be without
representation or warranty of any nature whatsoever and wholly without recourse.
 To the extent allowed by law, each Lender may purchase the Collateral and pay
for such purchase by offsetting up to such Lender’s pro rata portion of the
purchase price with sums owed to such Lender by Debtors arising under the
Obligations or any other source.




11.

Waiver of Automatic Stay.   Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription Agreement and any other agreement to which the Debtor,
Lenders or Collateral Agent are parties, (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Collateral Agent
to exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law.  Debtor EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, Debtor EXPRESSLY ACKNOWLEDGES
AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent.  Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement.  Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel.   Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.








8







(Security Agreement)







Exhibit 10.1




12.

Miscellaneous.




12.1

Expenses.  Debtors shall pay to the Collateral Agent, on demand, the amount of
any and all reasonable expenses, including, without limitation, attorneys’ fees,
legal expenses and brokers’ fees, which the Collateral Agent may incur in
connection with (a) sale, collection or other enforcement or disposition of
Collateral; (b) exercise or enforcement of any the rights, remedies or powers of
the Collateral Agent hereunder or with respect to any or all of the Obligations
upon breach or threatened breach; or (c) failure by Debtors to perform and
observe any agreements of Debtors contained herein which are performed by the
Collateral Agent.




12.2

Waivers, Amendment and Remedies.  No course of dealing by the Collateral Agent
and no failure by the Collateral Agent to exercise, or delay by the Collateral
Agent in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power of the Collateral Agent.  No amendment, modification or waiver of any
provision of this Agreement and no consent to any departure by Debtors
therefrom, shall, in any event, be effective unless contained in a writing
signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.




12.3

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:




To Debtors:

International Power Group Ltd.

950 Celebration Boulevard, Suite A

Celebration, FL 34747

Attn: Peter Toscano, CEO and President

Fax: (407) 566-0297




With a copy by telecopier only to:




Lehman & Eilen

Mission Bay Office Plaza, Suite 300

Boca Raton, FL 33498

Attn: Hank Gracin, Esq.

Fax: (561) 237-0803







To Lenders:

To the addresses and telecopier numbers set forth

on Schedule A







To the Collateral Agent:

Barbara R. Mittman, Esq.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575








9







(Security Agreement)







Exhibit 10.1




If to Debtor, Lender or Collateral Agent,

with a copy by telecopier only to:




Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575




Any party may change its address by written notice in accordance with this
paragraph.




12.4

Term; Binding Effect.  This Agreement shall (a) remain in full force and effect
until payment and satisfaction in full of all of the Obligations; (b) be binding
upon each Debtor, and its successors and permitted assigns; and (c) inure to the
benefit of the Collateral Agent, for the benefit of the Lenders and their
respective successors and assigns.  




12.5

Captions.  The captions of Paragraphs, Articles and Sections in this Agreement
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.




12.6

Governing Law; Venue; Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction , except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction.  Any legal action
or proceeding against a Debtor with respect to this Agreement may be brought in
the courts in the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Debtor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  Each
Debtor hereby irrevocably waives any objection which they may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the aforesaid
courts and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.  If any provision of this Agreement, or
the application thereof to any person or circumstance, is held invalid, such
invalidity shall not affect any other provisions which can be given effect
without the invalid provision or application, and to this end the provisions
hereof shall be severable and the remaining, valid provisions shall remain of
full force and effect.




12.7

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all other agreements and understandings, oral or written, with
respect to the matters contained herein.




12.8

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.




13.

Intercreditor Terms.  As between the Lenders, any distribution under paragraph
10.4 shall be made proportionately based upon the remaining principal amount
(plus accrued and unpaid interest) to each as to the total amount then owed to
the Lenders as a whole.  The rights of each Lender hereunder are pari passu to
the rights of the other Lenders hereunder.  Any recovery hereunder shall be
shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.  





10







(Security Agreement)







Exhibit 10.1







14.

Termination; Release.  When the Obligations have been indefeasibly paid and
performed in full or all outstanding Convertible Notes have been converted to
common stock pursuant to the terms of the Convertible Notes and the Subscription
Agreements, this Agreement shall  terminate, and the Collateral Agent, at the
request and sole expense of the Debtors, will execute and deliver to the Debtors
the proper instruments (including UCC termination statements) acknowledging the
termination of the Security Agreement, and duly assign, transfer and deliver to
the Debtors, without recourse, representation or warranty of any kind
whatsoever, such of the Collateral, including, without limitation, Securities
and any Additional Collateral, as may be in the possession of the Collateral
Agent.




15.

Collateral Agent.




15.1

Collateral Agent Powers.  The powers conferred on the Collateral Agent hereunder
are solely to protect its interest (on behalf of the Lenders) in the Collateral
and shall not impose any duty on it to exercise any such powers.




15.2

Reasonable Care.  The Collateral Agent is required to exercise reasonable care
in the custody and preservation of any Collateral in its possession; provided,
however, that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as any owner thereof reasonably requests in writing at
times other than upon the occurrence and during the continuance of any Event of
Default, and after any applicable cure period, but failure of the Collateral
Agent to comply with any such request at any time shall not in itself be deemed
a failure to exercise reasonable care.







[THIS SPACE INTENTIONALLY LEFT BLANK]








11







(Security Agreement)







Exhibit 10.1




IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.




“DEBTOR”

“THE COLLATERAL AGENT”

INTERNATIONAL POWER GROUP LTD.

BARBARA R. MITTMAN

a Delaware corporation







By: _____Peter Toscano__________________     

__Barbara Mittman________________

Its: ______President________________________







 “SUBSIDIARY”

IWPW GRUPO DE MEXICO

a Mexico corporation







By: ____ Peter Toscano ________________________

By: __ Peter Toscano____________________

Its: _____President_____________________________

Its: ____President______________________







“SUBSIDIARY”

“SUBSIDIARY”

IPWG SE

ADD POWER INC.

a Swedish corporation

a Nevada corporation







By: _______Peter Toscano______________________

By: __Peter Toscano_____________________

Its: ________President__________________________

Its: ___President_______________________







“SUBSIDIARY”

“SUBSIDIARY”

IPWG UK

IPWG SAUDIA

a United Kingdom corporation

a Saudia Arabia corporation







By: _______Peter Toscano_____________________

By: ____Peter Toscano________________

Its: _______President__________________________

Its: ____President______________________







“SUBSIDIARY”

IPWG EGYPT

an Egyptian corporation







By: ____Peter Toscano_______________________

Its: _____President___________________________





12







(Security Agreement)







Exhibit 10.1




IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.







APPROVED BY “LENDERS”:







CMS CAPITAL

MONARCH CAPITAL FUND LTD.













By: __________________________________

By: ___________________________________










TRESHNISH INVESTMENT, INC.

HARBORVIEW MASTER FUND L.P.













By: ___________________________________

By: ____________________________________























13







(Security Agreement)




















 (Security Agreement)


